Citation Nr: 0032133	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  95-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	D. D. Wedemeyer, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1966 to October 
1969.  

Service connection for PTSD was denied by the RO by rating 
decisions in October 1991 and July 1992.  The veteran was 
notified of these decisions and did not appeal.  

By rating action in March 1994, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for PTSD.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 decision by the 
RO which found that new and material evidence had not been 
submitted to reopen the claim of service connection for PTSD.  
A personal hearing at the RO was held in June 1995.  In April 
1996, the RO found that new and material evidence had been 
submitted to reopen the claim.  However, the RO determined 
that the evidence did not show that the veteran had a 
verified stressor to support the diagnosis of PTSD, and the 
claim was denied.  The Board remanded the appeal to the RO 
for additional development in October 1996.  

This matter is again before the Board as a result of an order 
of the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), issued on April 4, 1999, which 
vacated the August 1999 decision of the Board and remanded 
the appeal for compliance with instructions set forth in the 
Joint Motion for remand.  


REMAND

As a result of the order of the Court, the Board has been 
directed to attempt to obtain the unit history for NAVSUPPACT 
in Da Nang for the year 1967.  

In the Joint Motion, it was noted that the RO did not comply 
with one of the directives in a prior Board remand (October 
1996) to request the 1967 unit history for NAVSUPPACT in Da 
Nang from the Naval Historical Center, and that the failure 
to do so violated the ruling in Stegall v. West, 11 Vet. App. 
268 (1998).  In Stegall, the Court held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  

As a result of the order of the Court, the Board has been 
directed to attempt to obtain a copy of the NAVSUPPACT unit 
history for the year 1967 from the Naval Historical Center.  
In a brief dated in October 2000, the veteran's attorney 
stated that his attempts to obtain the unit history from the 
Naval Historical Center and the National Personal Records 
Center (NPRC) were unsuccessful, and that the veteran now 
wishes to waive his right to compliance with the order of the 
Court.  

Without deciding whether the veteran may waive his right to 
compliance with an order of the Court, the Board is 
constrained to follow the "law of the case."  Browder v. 
Brown, 5 Vet. App. 268 (1993).  In Browder, the Court cited 
to City of Cleveland v. Federal Power Commission, 561 F.2d 
344, 346 (D.C. Cir. 1977), that a body subject to the 
decision of an appellate court 

is without power to do anything which is 
contrary to either the letter or spirit 
of the mandate construed in light of the 
opinion of the court deciding the case. . 
. .  These principles, so familiar in 
operation within the hierarchy of 
judicial benches, indulge no exception 
for reviews of administrative agencies.  

Browder, 5 Vet. App. at 270-271.  

In order to ensure proper compliance with the law, applicable 
regulations, and precedent decisions of the Court, the Board 
finds that additional development of the evidentiary record 
is required.  Accordingly, the case is REMANDED to the RO for 
the following development:  

1.  The RO should contact the Naval 
Historical Center, Building 57, 
Washington Naval Yard, Washington, 
D. C. 20374-0570, and attempt to obtain a 
copy of the unit history for NAVSUPPACT 
in Da Nang for the year 1967.  If the 
1967 unit history report is not available 
from that facility, the RO should 
document the record to that effect.  If 
the RO uncovers any other leads or 
sources where this report may be found, 
it should take appropriate steps to 
obtain a copy of the report.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

3.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
furnished a Supplemental Statement of the 
Case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


